Exhibit Quarterly Report Second Quarter - Fiscal 2008 YM BioSciences Inc. Letter to Shareholders Fiscal 2008 Second Quarter, ended December 31th, Dear Shareholders: Highlighting our second fiscal quarter, we completed enrollment in our Phase II colorectal cancer study combining nimotuzumab, our humanized monoclonal antibody that targets the epidermal growth factor receptor (EGFR), with irinotecan in 59 patients. We anticipate reporting data from this patient group in the first half of calendar 2008. This trial is one of many being conducted around the world in a coordinated effort by YM and its licensees to extend the number of indications in which nimotuzumab has the prospect of being best-in-class. In Japan, our licensee, Daiichi-Sankyo Co., Ltd., completed preliminary safety trials with nimotuzumab during the quarter and will now evaluate the drug in more advanced trials in 2008. Additionally, the Department of Medical Oncology, Kinki University School of Medicine, reported data on the positive effect of nimotuzumab plus radiation on EGFR-expressing cancer cells and the inhibition of ligand-dependant downstream signaling. In Europe, data from the fully recruited Phase III trial in children with inoperable brain cancer conducted by our licensee, Oncoscience AG, if positive, are expected to be submitted to the EMEA for marketing approval during 2008, building on a submission based on earlier stage data that Oncoscience made to EMEA in late 2007. During the quarter, Oncoscience also continued to enroll patients in a Phase III randomized trial in adult glioma and a Phase IIb/IIIa randomized trial in patients with advanced pancreatic cancer. These studies are designed to be supportive of registration. In addition, YM has received clearance from Health Canada to extend the Phase IIb/IIIa pancreatic cancer study into Canada. To date, nimotuzumab has principally been developed within radiation-based regimens in which it has demonstrated significant efficacy without the serious side-effects of the other drugs in its class. In fact, the FDA recently required a competing anti-EGFR antibody to carry a label warning that serious reactions, including sudden death, could occur when it is administered with radiation.To date, nimotuzumab has not demonstrated any of these serious reactions and the drug together with radiation has been approved in India and other jurisdictions for the treatment of glioma and head & neck cancers while additional trials have explored the utility of this combination therapy in pediatric glioma, adult glioma and non-small-cell lung cancer. As well, studies investigating the prospects of a broadened approach into chemotherapeutic applications are being conducted in colorectal and pancreatic cancers. The quarter also involved significant regulatory activity for AeroLEF™, our proprietary, inhaled-delivery composition of free and liposome-encapsulated fentanyl in development for the treatment of moderate to severe pain, including cancer pain. YM received clearance from the FDA in 2007 to initiate a Phase II Acute Pain Study (AP5) of AeroLEF™ in the US in opioid-tolerant or opioid-naïve patients. Subsequent to the end Page 2 of the second quarter, YM received a letter from the FDA informing the Company that, upon re-review of data YM had submitted for its IND submission, the Phase II study had been placed on clinical hold.The FDA has requested additional safety information on specific patients in previous clinical studies.
